NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ENVER KARAFILI,                                 No. 19-55704

                Petitioner-Appellant,           D.C. No. 3:18-cv-02418-LAB-NLS

 v.
                                                MEMORANDUM*
RONALD DAVIS, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      California state prisoner Enver Karafili appeals pro se from the district

court’s order dismissing his 28 U.S.C. § 2254 petition as successive. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo, see Wentzell v. Neven,

674 F.3d 1124, 1126 (9th Cir. 2012), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court granted a certificate of appealability on whether Karafili’s

instant section 2254 petition should have been dismissed as successive under 28

U.S.C. § 2244(b)(3)(A). Karafili fails to make any argument that his petition is not

successive in his opening brief, and therefore has waived this issue. See Koerner v.

Grigas, 328 F.3d 1039, 1048 (9th Cir. 2003) (“In general, [w]e will not ordinarily

consider matters on appeal that are not specifically and distinctly argued in

appellant’s opening brief” (alteration in original) (internal quotation marks

omitted)). Accordingly, we affirm the district court’s dismissal of Karafili’s

petition as successive.

      On appeal, Karafili solely raises arguments related to the merits of his

petition, which were not included in the certificate of appealability. We treat these

arguments as a motion to expand the certificate of appealability, and deny the

motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th

Cir. 1999).

      AFFIRMED.




                                          2                                      19-55704